



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Zbib, 2018 ONCA 899

DATE: 20181109

DOCKET: C62442

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Her
    Majesty the Queen

Respondent

and

Mohamad Zbib

Appellant

Mohamad Zbib, in person

Amanda Ross, for the respondent

Heard: November 6, 2018

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is allowed, the conviction is set aside and a new
    trial is ordered. The appellant is to appear on December 10, 2018 at 1:30 p.m.
    in courtroom N at Old City Hall to set a date for trial.


